DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The after final amendment filed on 11/17/2021 is entered and fully considered.
Claims 42-59 are pending of which claims 42 and 51 are independent and were previously allowed.  The application is now allowed as previously rejected claims 61, 62 and 64 are now cancelled.  The reasons for allowing claims 42-59 was disclosed in the last office action and is imported in the current office action for clarity purpose.
Allowable Subject Matter
Claims 42-59 are allowed.
Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 42-50 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 42, “…granting an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 42.
Claims 51-59 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:
In claim 51, “…grant an uplink transmission resource of a fraction of a certain TTI to a second UE, in response to a detection indicating that the uplink resource is not used for uplink transmission in the certain TTI by the first UE.” in combination with other limitations recited as specified in claim 51.
Parkvall (WO 2015/099585) discloses in Fig. 3 where a base station/eNB allocates uplink resources in a grant to a first UE and the UE identifies or determines a portion of the unused uplink resources and further informs the eNB by identifying the unused allocated uplink resources.  Each of the allowed independent claims are allowable over Parkvall because Parkvall does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Shi et al (US 20180234992A1) merely teaches in Figs. 1 and 7 that TTIs are allocated to UEs as uplink resources.  Each of the allowed independent claims are allowable over Shi because Shi does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Chuck et al (US 20110255490 A1) discloses bandwidth recycling I a wireless system between a pair of transmitting and complimentary stations as shown in Figs. 2 and 4 and paragraphs 43-44. .  Each of the allowed independent claims are allowable 
Dudda et al (US 20160205703 A1) discloses conditional uplink radio resource utilization based on the UE being in different modes like active, inactive, connected, etc…. as detailed in paragraphs 128, 133, 139 and 172.  Each of the allowed independent claims are allowable over Dudda because Dudda does not teach or suggest individually or in combination with other prior art  the italicized limitations in each of the independent claims. 
Ji et al (US 2015/0334685 A1) discloses using Long TTIs and Short TTIs and assigning these TTIs for uplink resources in Figs. 9-11.  .  Each of the allowed independent claims are allowable over Ji because Ji does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Yang et al (US 20190268939 A1) simply discloses for a determined spectrum clear channel assessment being done by a pair of devices and exchanging the result as clearly disclosed in the abstract.  Each of the allowed independent claims are allowable over Yang because Yang does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Damnjanovic et al  (US 20170230997 A1) discloses conditional uplink grant over multiple TTIs in paragraph 83 and Fig. 7.  .  Each of the allowed independent claims are allowable over Damnjanovic because Damnjanovic does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 

Wu et al (US 20180007716 A1) discloses sTTI with channel listening using LBT or CCA associated with grant for uplink transmission in paragraphs 4, 112 and 16.  Each of the allowed independent claims are allowable over Wu  because Wu does not teach or suggest individually or in combination with other prior art the italicized limitations in each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/           Primary Examiner, Art Unit 2474